Name: Commission Regulation (EEC) No 926/85 of 9 April 1985 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 85 Official Journal of the European Communities No L 100/ 11 COMMISSION REGULATION (EEC) No 926/85 of 9 April 1985 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the French intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of common wheat to be exported to all third countries . 2 . The regions in which the 300 000 tonnes of common wheat are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council ' Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 25 March 1985 France notified the Commission that it wished to put up for Sale for export to third countries 300 000 tonnes of common wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 24 April 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 26 June 1985. 4. The tenders shall be lodged with the French intervention agency. Article 5 HAS ADOPTED THIS REGULATION : 1 . The French intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . 2. It will keep an extra sample of each lot to be available for the Commission which will be taken and sealed in the presence of the successful tenderer or his representative . Article 1 The French intervention agency may, on the condi ­ tions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 300 000 tonnes of common wheat held by it. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 .V) OJ No L 202, 9 . 7 . 1982, p. 23 . No L 100/12 Official Journal of the European Communities 10 . 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (tonnes) Place of storage Quantity Amiens 50 000 Chalons 23 000 Dijon 23 000 Lille 35 000 Nancy 15 000 Toulouse 15 000 Orleans 68 000 Paris 10 000 Ghent 61 000 ANNEX II Standing invitation to tender for the export of 300 000 tonnes of common wheat held by the French intervention agency (Regulation (EEC) No 926/85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) or reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc.